DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (2019/0094040)
Regarding claim 1, Lewis discloses a method comprising: at an electronic device having a processor (see abstract, figs.1-2, element 110, paragraphs [0010-0011] and its description); identifying an object type of an object depicted in an image of a physical environment (see abstract, figs.1-2, element 124/120, paragraphs [0002-0003], [0005], [0030], fig.3, steps 310-320, paragraphs [0036-0038] and its description); determining a particular instance of the object based on the object type and the image, objects of the particular instance having a set of characteristics that differs from sets of characteristics associated with other instances of the object type (see paragraphs [0003], [0005], [0020-0021], fig.3, steps 310-340 paragraphs [0036-0038] and its description); and obtaining the set of characteristics of the particular instance of the 
Regarding claim 2, Lewis further discloses the identifying an object type of an object depicted in an image includes detecting the object type of a plurality of object types of the object in the image using a first machine learning model (see fig.2, element 250, paragraphs [0031-0033] and its description). 
Regarding claim 3, Lewis further discloses the determining a particular instance of the object based on the object type and the image comprises using features extracted from a portion of the image depicting the object to generate a representation of the particular instance of the object (see paragraph [0021]); and determining the particular instance using the representation (see paragraph [0021-0023]).
Regarding claim 8, Lewis further discloses the combining the set of characteristics of the particular instance of the object with a CGR environment depicting the physical environment. (see abstract, paragraph [0050]).
Regarding claim 9, Lewis further discloses the set of characteristics of the particular instance of the object is used to perform scene understanding of the CGR environment depicting the physical environment (see paragraph [0060-0062]).
Regarding claim 11, Lewis further discloses the set of characteristics of the particular instance of the object is used to perform material detection in the CGR environment depicting the physical environment (see paragraph [0062]).
Regarding claim 12, Lewis further discloses the set of characteristics of the particular instance of the object is used to perform environment texturing in the CGR environment depicting the physical environment (see paragraphs [0060-0062]).
Regarding claim 13, Lewis further discloses the the set of characteristics of the particular instance of the object is used to generate reflections of virtual objects in the CGR environment or reflections of real objects of the CGR environment in the virtual objects of the CGR environment depicting the physical environment (see paragraph [0062]).
Regarding claim 14, Lewis further discloses the set of characteristics of the particular instance of the object is used to perform physics simulations in the CGR environment depicting the physical environment (see fig.4 and its description).
Regarding claim 16, Lewis further discloses the set of characteristics of the particular instance of the object is used to determine object or plane boundaries in the CGR environment depicting the physical environment (see fig.4 and its description).
Regarding claim 17, Lewis further discloses the set of characteristics of the particular instance of the object is used to effect removal of real objects from the CGR environment depicting the physical environment (see paragraph [0021]).
Regarding claims 18-20 recite limitations substantially similar to the claims 1-3. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner’s note: CGR environment is generated based on the feature descriptor and presented on a display of the electronic device.
Allowable Subject Matter
Claims 4-7, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647